DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan (U.S Pat # 8621165) in view of Takayama (U.S Pub # 20140214769).
With regards to claim 1, Sridharan discloses a computer-implemented method of storing data from data sources in an object store of a cloud network, comprising: 
breaking up the data for a data source into a series of fixed size, sequential blocks ([Col. 3 lines 35-53] each data blocks corresponding to 8 kb); 
organizing the blocks for each incremental backup using nested delta data structures ([Col. 4 lines 52-67] block based incremental backups); 
storing a full backup for an initial point in time (PIT) backup in the object store ([Col. 8 lines 10-18] full backup and/or one or more incremental backups of a source volume at one or more point-in-times); 
creating a set of delta data reflecting a change of blocks between the initial PIT backup and each subsequent PIT backup for each incremental backup ([Col. 6 lines 36-58] stores one or more modified data blocks in a separate volume image file (e.g., incremental backup/delta volume image file)).
Sridharan does not disclose however Takayama discloses:
deriving reverse delta data for each forward delta ([0048] incremental backup images are used to generate a reverse incremental backup image in the order of transfer); 
creating, for each PIT backup, a synthesized full backup by applying respective reverse delta data for each PIT backup to the full backup ([0052, 0082] If host 1 requests data restoration to a target hth generation, data restoration unit restores the hth-generation data based on the newer nth generation data (full backup image #n) and the corresponding reverse incremental backup images); and 
returning to a client computer a respective synthesized full backup for a user query requesting data for a specific PIT backup ([0052] If host 1 requests data restoration to a target hth generation, data restoration unit restores the hth-generation data based on the newer nth generation data (full backup image #n) and the corresponding reverse incremental backup images).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sridharan by the system of Takayama to synthesize full backups using reverse delta images.
	One of ordinary skill in the art would have been motivated to make this modification in order to acquire and store a reverse incremental backup image (Takayama [0025]).
	Claims 10, 11, 16, 17 correspond to claim 1 and are rejected accordingly.
	With regards to claim 3, Sridharan further discloses:
storing a most recent version of each block in the synthesized full backup of a most recent PIT backup as a single object in the object store ([Col. 5 lines 35-50] current point-in-time synthetic full backup).
With regards to claim 12, Sridharan does not disclose however Takayama discloses:
returning, in response to a user query, data for a corresponding synthesized full backup data for a specific PIT backup in the user query, and wherein the user query comprises a request to restore data from the specific PIT backup to the client computer, and wherein the specific PIT backup comprises a most recent incremental backup taken for the specified point in time ([0052] If host 1 requests data restoration to a target hth generation, data restoration unit restores the hth-generation data based on the newer nth generation data (full backup image #n) and the corresponding reverse incremental backup images. restores the hth-generation data based on the nth-generation data (full backup image #n) and the reverse incremental backup images #n-1-#n to #h-#h+).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sridharan by the system of Takayama to synthesize full backups using reverse delta images.
	One of ordinary skill in the art would have been motivated to make this modification in order to acquire and store a reverse incremental backup image (Takayama [0025]).
	Claim 18 corresponds to claim 12 and is rejected accordingly.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan (U.S Pat # 8621165) in view of Takayama (U.S Pub # 20140214769) and in further view of Shrivastava (U.S Pub # 20220027241).
	With regards to claim 2, Sridharan does not disclose however Shrivastava discloses:
defining, in the object store, a single exclusive namespace for each data source to store incremental backup data for each data source ([0056] each namespace is assigned a unique CID or group id).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sridharan and Takayama by the system of Shrivastava to define a unique namespace for a data source.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify a chain identification number of a source snapshot to be replicated (Shrivastava [0006]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan (U.S Pat # 8621165) in view of Takayama (U.S Pub # 20140214769) and in further view of Vijayan (U.S Pub # 20160350391).
With regards to claim 4, Sridharan does not disclose however Vijayan discloses:
using a hierarchical file system name for the single object of each data source stored in the object store ([0077] hierarchical organization of data objects); and 
maintaining a block hash catalog storing full block records for each stored single object for processing the user query ([0296] block of a hash for a lookup).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sridharan and Takayama by the system of Vijayan to organize data objects in a hierarchical manner.
	One of ordinary skill in the art would have been motivated to make this modification in order to package hashes and data of a backup to facilitate replication (Vijayan [0004]).
Claims 5-6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan (U.S Pat # 8621165) in view of Takayama (U.S Pub # 20140214769) and in further view of Benhase (U.S Pub # 20120089795).
With regards to claim 5, Sridharan does not disclose however Takayama discloses:
sending, at an initial PIT (tO), a full block from the data source the object store ([0025, 0037] first generation backup image is transferred); 
sending, from the client, an incremental change record for data having a change in at least a portion of the block in the data source the initial time and a next subsequent time (tl) ([0025] incremental backup images succeeding the first); 
removing the full block from the object store to reduce the storage consumed in the cloud network ([0055] discard the backup image).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sridharan by the system of Takayama to synthesize full backups using reverse delta images.
	One of ordinary skill in the art would have been motivated to make this modification in order to acquire and store a reverse incremental backup image (Takayama [0025]).
Benhase discloses:
writing a sub-block copy of the change to a reverse delta object ([0056] target change recording structure is used to determine which data blocks have been modified at the source or target storage after the incremental virtual copy has been established. [0041] alternate embodiments of the invention are applicable to sub-data blocks); 
applying a data record of the reverse delta object to the full block to create the synthesized version of the full block for the next subsequent PIT ([0065] if the source data block for the target data block has been modified, synthesize the read from the source).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sridharan and Takayama by the system of Benhase to apply a sub-block copy to the reverse delta object for restoration.
	One of ordinary skill in the art would have been motivated to make this modification in order to track modified changes to a sub-block in an incremental copy (Benhase [0019]).
	Claim 15 corresponds to claim 5 and is rejected accordingly.
With regards to claim 6, Sridharan does not disclose however Takayama discloses:
wherein the next subsequent PIT comprises a present time PIT, the method further comprising applying data records of reverse delta objects derived for each PIT to the full block to derive intermediate synthesized full blocks for intermediate points in time ([0052] restore to a target generation that is older by applying reverse incremental backup images).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan (U.S Pat # 8621165) in view of Takayama (U.S Pub # 20140214769) and in further view of Bisson (U.S Pub # 20060218135).
With regards to claim 7, Sridharan does not disclose however Bisson discloses:
wherein each nested delta data structure of the nested delta data structures comprises a first sequential data structure comprising a timestamp, a block delta count indicating a number of changed blocks, and an identifier for one or more containers referencing blocks with changed data sections ([0067] timestamp [0073] group id of the owner of the snapshots [0077] number of blocks which changed).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sridharan and Takayama by the system of Bisson to identify changed blocks and metadata related to the modified blocks.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify block-level differences between a first and second dataset (Bisson [0014]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan (U.S Pat # 8621165) in view of Takayama (U.S Pub # 20140214769) and in further view of Bisson (U.S Pub # 20060218135) and Kumar (U.S Pub # 20210097022).
With regards to claim 8, Sridharan does not disclose however Bisson discloses:
a delta count indicating a number of changed blocks ([0077] number of blocks which changed).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sridharan and Takayama by the system of Bisson to identify changed blocks and metadata related to the modified blocks.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify block-level differences between a first and second dataset (Bisson [0014]).
Kumar discloses:
a second sequential data structure comprising an offset identifying the changed block within the series of sequential blocks, a section delta, and an identifier for one or more blocks with changed data sections (Kumar 20210097022 [0109] sub-block offset which may be indicated in terms of sub-block identifiers. [0076] storage path for snapshot id and block id in an incremental snapshot).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sridharan, Takayama and Bisson by the system of Kumar to identify changes at a sub-block level between changed blocks.
	One of ordinary skill in the art would have been motivated to make this modification in order to specify sub-blocks that have changed relative to a past snapshot (Kumar [0024]).
With regards to claim 9, Sridharan does not disclose however Kumar discloses:
wherein each nested delta data structure of the nested delta data structures comprises a third sequential data structure comprising a block size of the changed block, a block offset, and block data for the changed block ([0109] block offset in a snapshot. [0032] block size, block data).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sridharan and Takayama by the system of Kumar to identify changes at a sub-block level between changed blocks.
	One of ordinary skill in the art would have been motivated to make this modification in order to specify sub-blocks that have changed relative to a past snapshot (Kumar [0024]).
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sridharan (U.S Pat # 8621165) in view of Takayama (U.S Pub # 20140214769) and in further view of Shrivastava (U.S Pub # 20220027241) and Vijayan (U.S Pub # 20160350391).
With regards to claim 13, Sridharan further discloses:
storing a most recent version of each block in the synthesized full backup of a most recent PIT backup as a single object in the object store ([Col. 5 lines 35-50] current point-in-time synthetic full backup);
Sridharan does not disclose however Shrivastava discloses:
defining a single exclusive namespace for each data source to store incremental backup data for each corresponding data source ([0056] each namespace is assigned a unique CID or group id); and
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sridharan and Takayama by the system of Shrivastava to define a unique namespace for a data source.
	One of ordinary skill in the art would have been motivated to make this modification in order to identify a chain identification number of a source snapshot to be replicated (Shrivastava [0006]).
Vijayan discloses:
using a hierarchical file system name for the single object of each data source stored in the object store ([0077] hierarchical organization of data objects); and 
maintaining a block hash catalog storing full block and reverse delta block records for each stored single object for processing the user query to reduce data duplication in the object store ([0296] block of a hash for a lookup).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sridharan, Takayama and Shrivastava by the system of Vijayan to organize data objects in a hierarchical manner.
	One of ordinary skill in the art would have been motivated to make this modification in order to package hashes and data of a backup to facilitate replication (Vijayan [0004]).
Claim 19 corresponds to claim 13 and is rejected accordingly. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sridharan (U.S Pat # 8621165) in view of Takayama (U.S Pub # 20140214769) and in further view of Shrivastava (U.S Pub # 20220027241) and Vijayan (U.S Pub # 20160350391) and Benhase (U.S Pub # 20120089795).
With regards to claim 20, Sridharan does not disclose however Takayama discloses:
sends, at an initial PIT (tO), a full block from the data source the object store ([0025, 0037] first generation backup image is transferred); 
receives from the client, an incremental change record for data having a change in at least a portion of the block in the data source the initial time and a next subsequent time (tl) ([0025] incremental backup images succeeding the first); 
removes the full block from the object store to reduce the storage consumed in the cloud network ([0055] discard the backup image).
Benhase discloses:
writes a sub-block copy of the change to a reverse delta object ([0056] target change recording structure is used to determine which data blocks have been modified at the source or target storage after the incremental virtual copy has been established. [0041] alternate embodiments of the invention are applicable to sub-data blocks); 
applies a data record of the reverse delta object to the full block to create the synthesized version of the full block for the next subsequent PIT ([0065] if the source data block for the target data block has been modified, synthesize the read from the source).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Sridharan and Takayama by the system of Benhase to apply a sub-block copy to the reverse delta object for restoration.
	One of ordinary skill in the art would have been motivated to make this modification in order to track modified changes to a sub-block in an incremental copy (Benhase [0019]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166